Citation Nr: 0947700	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to August 
1974.  He also had active service with the Air National Guard 
on periodic occasions thereafter until his retirement in July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Atlanta, Georgia, that denied entitlement to the benefit 
sought.

In August 2006, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

When a supplemental statement of the case is issued, it is to 
be furnished to both the Veteran and his representative.  38 
C.F.R. § 19.31 (2009).  The SSOC will be forwarded to the 
Veteran's latest address of record.  See 38 C.F.R. § 19.30 
(2009) (pertaining to statements of the case).  

In September 2006, the Veteran informed the RO of a new 
mailing address in Griffin, Georgia.  Several pieces of 
correspondence were successfully sent to this address from VA 
and the Veteran responded to letters sent to that address.  
In August 2009, September 2009, and October 2009 the RO sent 
the Veteran correspondence to a new address in the same city.  
None of those letters were returned as undeliverable.  
However in October 2009 the AMC sent the Veteran an SSOC to 
that address.  In November 2009, the SSOC was returned to VA 
as undeliverable indicating that there was no such street. 

There is nothing in the record that indicates that the 
Veteran informed VA of the most recent change of address.  VA 
must mail the SSOC to the Veteran's latest address of record.  
Due process calls for verification of the proper address for 
the Veteran and that the Veteran to be mailed a SSOC to his 
latest address of record.   

Accordingly, this case is REMANDED for the following actions:

Take the necessary steps to verify the 
Veteran's current mailing address and 
document all actions taken.  Thereafter 
send a copy of the October 2009 SSOC to 
the Veteran and his representative and 
afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


